IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00309-CV

ALEXIS NICOLE SWAN AND TERRISA D. SWAN,
                                    Appellants
v.

BIENSKI PROPERTIES, LP,
                                                           Appellee



                      From the County Court at Law No. 1
                             Brazos County, Texas
                      Trial Court No. 13-001511-CV-CCL1


                                      ORDER


      On August 4, 2014, appellants, Alexis Nicole Swan and Terrisa D. Swan, filed

their notice of appeal challenging the trial court’s July 10, 2014 final judgment.

Subsequently, on August 11, 2014, appellee, Bienski Properties, LP (“Bienski”), also

filed a notice of appeal challenging the trial court’s July 10, 2014 final judgment. The

notices of appeal were assigned a single appellate cause number—10-14-00309-CV. See

TEX. R. APP. P. 12.2(c) (“All notices of appeal filed in the same case must be given the

same docket number.”).
        On October 15, 2014, this Court received a docketing statement filed by the

Swans. However, we have not received a docketing statement from Bienski. See id. at

R. 32.1. Accordingly, in a letter dated November 7, 2014, the Clerk of this Court notified

Bienski that the docketing statement must be filed within twenty-one days of November

7, 2014. The letter also warned Bienski that if the docketing statement was not filed

within twenty-one days of November 7, 2014, the appeal would be dismissed without

further notification. See id. at R. 42.3(b)-(c), 44.3.

        More than twenty-one days have passed, and we have not received Bienski’s

docketing statement. Accordingly, we dismiss Bienski’s appeal in this matter.1 See id. at

R. 42.3(b)-(c).




                                                                 PER CURIAM


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed January 22, 2015
Do not publish
[CV06]




        1   The Swans’ appeal against Bienski remains pending.

Swan v. Bienski Properties, LP                                                      Page 2